DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 1/644,657. Claims 1-51 have been examined and fully considered. 
Claims 3-5, 19, 23-24 and 26 have been amended.
Claims 1-51 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PRO 62/829,539 filed 04/04/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/23/2019, 02/05/2020, 03/02/2020, 05/29/2020, 08/03/2020, 09/17/2020, 12/22/2020, 04/14/2021, 07/30/2021, and 09/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 (p) (5) because they do not include the following reference sign mentioned in the description: FIG. 1A-1C, 2,  3A-3B,  4A-4C, 5A-5B, 6Ai-6Avi, 6Bi-6Bvi, 6C, 8-9, 10A-10B, 11F-11G,12B-12D, 14A-14C, 15A-15B, 16A-16F, 17, 23, 24A-24B, and 25A. Each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 are objected to because of the following informalities: Claim 10 states “25 m”. This abbreviation “m” of the unit measurement should spelled out initially. Appropriate correction is required.
Claim 15 objected to because of the following informalities: The claim states “…a Geohash precision of substantially 9”, however, a unit measurement is not indicated in the limitation.  Appropriate correction is required.
Claim 16 objected to because of the following informalities: The claim states “…a H3 hierarchical geospatial indexing system”.  This abbreviation “H3” should spelled out initially.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim(s) 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 15, the claim feature recites “…a Geohash precision of substantially 9”.  This subject matter is not properly described in the application as filed, and provide an explanation of your position. The explanation should include any questions the examiner asked which were not satisfactorily resolved and consequently raise doubt as to possession of the claimed invention at the time of filing.
Claim(s) 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claim feature “…a Geohash precision of substantially 9” is not thoroughly described in the applicant’s specification. [See, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term "substantially" in claims 10 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites in limitation “…a Geohash precision of substantially 9” in line 2 renders the claim indefinite because it is unclear how the numerical value 9 is utilized in the claim feature “…a Geohash precision of substantially 9”and/or how value is determine or factor in to be determine.
***The claims are replete with an exceedingly and unreasonable amount of indefiniteness as shown below. The Office has provided some examples, however, Applicant is required to identify and correct all indefiniteness issues in the CLAIMS***.
Claim 3 recites in the limitation “…a plurality of sample vehicle ways…” renders the claim indefinite because it is unclear whether or not that “…a plurality of sample vehicle ways…”
Claim 4 recites in the limitation “…identifying at least one bridge element coupled to at least one employed element…” renders the claim indefinite because it is unclear whether or not that “…identifying at least one bridge element coupled to at least one employed element…” that was previously presented are same or not.
Claim 5 recites in the limitation “…identifying at least one bridge element coupled to at least one employed element…” renders the claim indefinite because it is unclear whether or not that “…identifying at least one bridge element coupled to at least one employed element…” that was previously presented are same or not.
Claim 6 recites in the limitation “…an area…” renders the claim indefinite because it is unclear whether or not that “…an area…” that was previously presented are same or not.
Claim 14 recites in the limitation “…a hierarchical geospatial indexing system…” renders the claim indefinite because it is unclear whether or not that “…a hierarchical geospatial indexing system…” that was previously presented are same or not.
Claim 15 recites in the limitation “…a Geohash indexing system” renders the claim indefinite because it is unclear whether or not that a Geohash indexing system” that was previously presented are same or not.
Claim 16 recites in the limitation “…a hierarchical geospatial indexing system…” renders the claim indefinite because it is unclear whether or not that “…a hierarchical geospatial indexing system…” that was previously presented are same or not.
Claim 18 recites in limitation “a plurality of features based on vehicle data” in line 3 renders the claim indefinite because it is unclear whether or not that “a plurality of features based on vehicle data” that was previously presented are same or not.
Claim 19 recites in limitation “a plurality of features based on vehicle data” in lines 1-2 renders the claim indefinite because it is unclear whether or not that “a plurality of features based on vehicle data” that was previously presented are same or not.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1 and dependents claims 2, 6-9, 13-14, 18-19, 21-22, 26-32, 34-43 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1-22, 25-29 of U.S. Patent No. 10,699,564 in view of Raichelgauz et al. (US 2020/0167672). This a nonstatutory double patenting rejection. The scope of the inventions for both applications are similar as claims 1-2, 6-9, 13-14, 18-19, 21-22, 26-32, 34-43 and 45 of the instant application and claims 1-22, 25-29 of the copending application are directed to similar limitations as presented below.
	Regarding claim 1 of the instant application, claim 1 of U.S. 10,699,564 teaches a method comprising: 
	…; 
	for each sample vehicle way of the plurality of sample vehicle ways, defining a plurality of zones, each thereof comprising a corresponding sample vehicle way and each comprising a plurality of contiguous subzones;
	 selecting vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles; 

	for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features for each contiguous subzone; and 	using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way and not a portion of a vehicle way.
	Claim 1 of U.S. 10,699,564 B1 does not explicitly teach
	identifying a plurality of sample vehicle ways.
	However, in the same field of endeavor, Raichelgauz teaches
	identifying a plurality of sample vehicle ways (see at least Para. [0037] and Para. [0059], lines 1-4).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Lewis and combine identifying a plurality of sample vehicle ways as taught by Raichelgauz. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the same functionality is effectively “associated” such that the desired functionality is achieved (see at least Para. [0173]).
	Regarding claim 2 of the instant application, claim 1 of U.S. Patent No. 10,699,564 teaches
	 wherein classifying by the classifier the subzone as one of a portion of a vehicle way and not a portion of a vehicle way comprises classifying the subzone for a type of vehicle way indicative of one of the types of vehicle ways of the plurality of sample vehicle ways.
	Regarding claim 6 of the instant application, claim 1 of U.S. Patent No. 10,699,564 teaches

	Regarding claim 7 of the instant application, claim 2 of U.S. Patent No. 10,699,564 teaches
	wherein defining the plurality of zones comprises, for at least one zone: 
	obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample vehicle way; 
	defining a reference area relative to the location of the reference point for encompassing the corresponding sample vehicle way; and 
	partitioning the reference area into the plurality of contiguous subzones.  
	Regarding claim 8 of the instant application, claims 2 and 3 of U.S. Patent No. 10,699,564 teaches
	wherein partitioning the reference area comprises partitioning all portions of the reference area into the plurality of contiguous subzones.
	Regarding claim 9 of the instant application, claims 2 and 3 of U.S. Patent No. 10,699,564 teaches
	wherein defining the reference area comprises defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way. 
	Regarding claim 11 of the instant application, claim 5 of U.S. Patent No. 10,699,564 teaches
 	wherein defining a plurality of zones comprises defining each of the plurality of contiguous subzones of each zone of the plurality of zones by latitude and longitude pairs.  
	Regarding claim 13 of the instant application, claim 3 of U.S. Patent No. 10,699,564 teaches
	wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system.  
	Regarding claim 14 of the instant application, claim 4 of U.S. Patent No. 10,699,564 teaches 
	wherein subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones according to a Geohash indexing system.  
	Regarding claim 18 of the instant application, claim 6 of U.S. Patent No. 10,699,564 teaches
	 wherein generating a plurality of features based on vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises generating a plurality of features based on vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF.  
	Regarding claim 19 of the instant application, claim 7 of U.S. Patent No. 10,699,564 teaches
	wherein generating a plurality of features based on vehicle data comprises generating a plurality of features based on date and time data indicative of a date and time that the vehicle operating conditions [[is]] are logged. 
	Regarding claim 21, of the instant application, claims 8 and 9 of U.S. Patent No. 10,699,564 teaches

  	Regarding claim 22, of the instant application, claims 8 and 9 of U.S. Patent No. 10,699,594 teaches
	wherein selecting vehicle data comprises selecting vehicle data corresponding to a position within at least one traffic zone encompassing each zone of the plurality of zones.
  	Regarding claim 26, of the instant application, claim 10 of U.S. Patent No. 10,699,594 teaches 	
	wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone.  
	Regarding claim 27 of the instant application, claim 11 of U.S. Patent No. 10,699,564 teaches
	wherein generating subzone-related features comprises generating subzone-related features selected from the group of: minimum vehicle speed, maximum vehicle speed, average vehicle speed, median vehicle speed, standard deviation of vehicle speed, minimum ignition, maximum ignition, total number of ignitions on, total number of ignitions off, average number of ignitions, ignition ratio, minimum number of vehicle visits/day, maximum number of vehicle visits/day, average number of vehicle visits/day, median number of vehicle visits/day, standard deviation of number of vehicle visits/day, minimum unique number of vehicle visits/day, maximum unique number of vehicle visits/day, median unique number of vehicle visits/day, standard deviation of unique number of vehicle visits/day, average unique number of vehicle 
	Regarding claim 28, of the instant application, claim 12 of U.S. Patent No. 10,699,564 teaches
	wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto.  
	Regarding claim 29 of the instant application, claim 13 of U.S. Patent No. 10,699,564 teaches
	wherein generating the subzone-related features comprises generating subzone-related features selected from the group of: average time to park, minimum time to park, maximum time to park, median time to park, and standard deviation of time to park. 
 	Regarding claim 30 of the instant application, claim 14 of U.S. Patent No. 10,699,564 teaches
	wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and the second subset of vehicle data further including6 vehicle data for a same vehicle temporally preceding and subsequent thereto.
	Regarding claim 31 of the instant application, claim 15 of U.S. Patent No. 10,699,564 teaches
	wherein generating the subzone-related features comprises generating subzone-related features selected from the group of: average dwell time, minimum dwell time, maximum dwell time, median dwell time, and standard deviation of dwell time.
Regarding claim 32 of the instant application, claim 16 of U.S. Patent No. 10,699,564 teaches
	wherein generating the plurality of features comprises generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features.  
	Regarding claim 34 of the instant application, claim 17 of U.S. Patent No. 10,699,564 teaches
	wherein generating zone-related features comprises generating zone-related features from the portion of the subzone-related features and are selected from the group of: zone average time to park, zone maximum time to park, zone minimum time to park, zone maximum dwell time, zone minimum dwell time, zone median dwell time, zone average dwell time, zone minimum number of unique visits, zone average number of unique visits, zone maximum 7491986.1Application No.: 16/448,6579 Docket No.: G0885.70018US00 Amendment dated August 20, 2019 First Preliminary Amendment number of unique visits, zone average total number of visits, zone maximum total number of visits, and zone minimum total number of visits.  
	Regarding claim 35 of the instant application, claim 18 of U.S. Patent No. 10,699,564 teaches
	wherein generating zone-related features comprises generating zone-related features from the third subset of vehicle data instances corresponding to a position within a zone and are selected from the group of: 
	zone total number of visits and zone total number of unique visits.
	Regarding claim 36 of the instant application, claim 19 of U.S. Patent No. 10,699,564 teaches

	Regarding claim 37 of the instant application, claim 20 of U.S. Patent No. 10,699,564 teaches
	wherein generating subzone-zone-related features comprises generating the subzone-zone-related features selected from the group of: minimum vehicle speed ratio, average vehicle speed ratio, maximum vehicle speed ratio, minimum ignition off ratio, maximum ignition off ratio, maximum dwell time ratio, minimum dwell time ratio, average median dwell time ratio, average dwell time ratio, minimum time to park ratio, average time to park ratio, maximum time to park ratio, minimum number of unique vehicle visits ratio, maximum number of unique vehicle visits ratio, average number of unique vehicle visits ratio, total number of vehicle unique visits ratio, minimum unique number of vehicle visits/day ratio, maximum unique number of vehicle visits/day ratio, average unique number of vehicle visits/day ratio, total unique number of vehicle visits/day ratio, average median unique number of vehicle visits/day ratio, minimum total number of vehicle visits ratio, maximum total number of vehicle visits ratio, average total number of vehicle visits ratio, and total number of vehicle visits ratio.  
	Regarding claim 38, of the instant application, claim 21 of U.S. Patent No. 10,699,564 teaches
	for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data.  
Regarding claim 39, of the instant application, claim 25 of U.S. Patent No. 10,699,564 teaches
	for each contiguous subzone of a plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to the plurality of subzones and generating at least one feature from the spatial relationship data.  
	Regarding claim 40, of the instant application, claim 22 of U.S. Patent No. 10,699,564 teaches
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between the subzone and a centre point of a corresponding zone. 
 	Regarding claim 41, of the instant application, claim 26 of U.S. Patent No. 10,699,564 teaches
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between a centre point of the subzone and a centre point of the corresponding zone.  
	Regarding claim 42, of the instant application, claim 27 of U.S. Patent No. 10,699,564 teaches	
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone. 
 	Regarding claim 43, of the instant application, claim 28 of U.S. Patent No. 10,699,564 teaches
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash.  
	Regarding claim 45, of the instant application, claim 29 of U.S. Patent No. 10,699,564 teaches 
	for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones.
All dependent claims are rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11-12, 17-28, 30, 44-45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz et al. (US 2020/0167672) in view of Joshi et al. (US 10,891,518), and further in view of Aoude et al. (US 2019/0287403), and further in view of Malkes et al. (US 2019/0333377) .
	Regarding claim 1, Raichelgauz discloses a method comprising: 
	identifying a plurality of sample vehicle ways (see at least Para. [0031], “system 200 may use information about a current driving environment as received from camera 230, telemetry ECU 240, and/or shock sensor 250 to determine to detect road elements such as but not limited to roundabouts, junctions and/or crossings”);
	for each sample vehicle way of the plurality of sample vehicle ways (see at least Para. [0059], lines 1-4, “The finding may include searching for actual identifiers that will identify (with a first certain probability) road elements of interest (such as roundabouts, crossings and junctions”)…
	selecting vehicle data indicative of vehicle operating conditions (see at least Para. [0033], “It will be appreciated that autonomous driving manager 260 may also be operative to use other data sources when determining a driving policy, e.g., maps of potential routes, traffic congestion reports, etc.”) for a plurality of corresponding vehicles (see at least Para. [0055], “Step 640 may include searching for potentially relevant objects and/or potentially relevant events that appear in the relevant road related information. A relevant road related information was acquired during at least one relevant time windows”; see Para. [0056], “A potentially relevant event may be a behavior of at least one object. For example-a behavior of the vehicle that senses the road related information, the behavior of one or more other vehicles, the behavior or one or more pedestrians, or a combination of at least two of said behaviors”; and see Para. [0057], “A potentially relevant object may be an object that appears in the relevant road related information”)
Raichelgauz does not explicitly teach
	…defining a plurality of zones, each thereof comprising a corresponding sample vehicle way and each comprising a plurality of contiguous subzones; 
	…;
	for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on the vehicle data; 
	for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features for each contiguous subzone; and 	using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way and not a portion of a vehicle way.
	However, in the same field of endeavor, Joshi teaches 
…defining a plurality of zones, each thereof comprising a corresponding sample vehicle way (see at least col. 15 lines 12-19, “the server 160 may filter the training data based on one or more zones. For example, it may be more useful for vehicle 110 to be able to detect objects in some zones, such as on roads and/or 15 sidewalks, than other zones, such as in a parking lot. In this regard, server 160 may categorize certain areas in the sensor data as "labeling zone," while other locations in the sensor data as “no-label zone.””) and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the  method as taught by Raichelgauz and combine …defining a plurality of zones, each thereof comprising a corresponding sample vehicle way as taught by 
	Neither Raichelgauz nor Joshi explicitly teaches
	…each comprising a plurality of contiguous subzones;
	…; 
	for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on the vehicle data; 
	for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features for each contiguous subzone; and 	
	using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way and not a portion of a vehicle way.
	However, in the same field of endeavor, Aoude teaches 
	…defining a plurality of zones, each thereof comprising a corresponding sample vehicle way (see at least Para. [0017], “Distinct virtual zones are defined in the intersection and the approaches to the intersection”) and each comprising a plurality of contiguous subzones (see at least Para. [0185], and [0194],”These zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones) and may also separate each lane into areas that correspond to general ranges of distance from the stop bar”);
	…; 
	for each of the plurality of contiguous subzones of each zone of the plurality of zones (see at least Para. [0017], [0185], [0194], “plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones) and may also separate each lane into areas that correspond to general ranges of distance from the stop bar”), generating a plurality of features based on the vehicle data (see at least Para. [0185], “Segmenting the intersection allows for more accurate determinations of relative heading, speed, acceleration( *** Interpreting as construed as vehicle data as claimed), and positioning for each road user and in turn a better assessment of the potential hazard that road user presents to other ground transportation entities”; and Abstract; and Para. [0006], “Current motion data received from the sensor about ground transportation entities at or near the intersection, and predicts any dangerous situation and send warning about the dangerous situation to the device of one of the ground transportation entities, hence generating a plurality of features based on the vehicle data”);
	for each of the plurality of contiguous subzones of each of the plurality of zones (see at least Para. [0017], [0185], [0194], “plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones) and may also separate each lane into areas that correspond to general ranges of distance from the stop bar), generating training data comprising the plurality of features for each contiguous subzone (see Abstract, Para. [0006]-[0009], [0026], “training data about previous motion and related behavior of ground transportation entities at or near the intersection. Current motion data received from the sensor about ground transportation entities at or near the intersection is applied to the machine learning model to predict imminent behaviors of the ground transportation entities and a dangerous situation is sent to the device of the ground transportation entity”; and Para. [0122]-[0123], “training data has been acquired to create machine learning models. The region is labeled as a dilemma zone in which the vehicle has not been yet labeled as a violating vehicle. If the vehicle crosses the dilemma zone into the danger zone because its speed or acceleration or both exceed predefined thresholds, the vehicle is labeled as a violating entity and an alert is generated”); and 	
	using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way (see at least Para. [0014], “The machine learning model is trained using motion data generated by the sensors located in the vicinity of the crosswalk. Motion data generated by the sensors located in the vicinity of the crosswalk is sent to a server for use in training the machine learning model. The motion data generated by the sensors located in the vicinity of the crosswalk is segmented (i.e., classify subzone) based on corresponding zones in the vicinity of the crosswalk”) and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Raichelgauz in view Joshi and combine a…defining a plurality of zones, each thereof comprising a corresponding sample vehicle way and each comprising a plurality of contiguous subzones; for each of the plurality of contiguous subzones of each zone of the plurality of zones, generating a plurality of features based on the vehicle data; for each of the plurality of contiguous subzones of each of the plurality of zones, generating training data comprising the plurality of features for each contiguous subzone; and using at least one machine learning technique with the training data to define a classifier for classifying a subzone as one of a portion of a vehicle way taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Neither Raichelgauz nor Joshi or Aoude does not explicitly 

	However, in addition and in the alternative, Malkes teaches
	…not a portion of a vehicle way (see at least Para. [0031], [0046], [0048], “the intersection may be divided into a grid and the grid areas (i.e., zones) may be classified into inside cells lying in middle of the intersection (i.e., subzone as one of a portion of a roadway intersection) and outside cells lying on sidewalk [construed as subzones not a portion of a roadway intersection] based on pre-determined rules”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, and Aoude and combine …not a portion of a vehicle way as taught by Malkes. One of ordinary skill in the art would have been motivated to further enhancing the location's accuracy (see at least Para. [0067]).
	Regarding claim 2, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Raichelgauz in view of Joshi, where Joshi teaches wherein classifying by the classifier (see at least col. 8, lines 18-23, “The labeling model 147 may be any type of a machine learning model. For example, labeling model 147 may be a neural network or a decision tree model. For another example, the labeling model 147 may be a regression model or a classifier model”)…as one of a portion of a vehicle way and not a portion of a vehicle way (see at least col. lines 17-21, “server 160 may categorize certain areas in the sensor data as "labeling zone," while other locations in the sensor data as "no-label zone." Server 160 may then remove data on locations labeled as "no-label zone" from the set of training data”). 	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, , and Malkes and combine wherein classifying by the classifier …as one of a portion of a vehicle way and not a portion of a vehicle way as taught by Joshi. One of ordinary skill in the art would have been motivated to make this modification in order to increase accuracy of the labeling model (see at least col. 20).	
	However, in addition and in the alternative, Aoude teaches
	classifying the subzone for a type of vehicle way indicative of one of the types of vehicle ways of the plurality of sample vehicle ways (see at least Para. [0014], “The machine learning model is trained using motion data generated by the sensors located in the vicinity of the crosswalk. Motion data generated by the sensors located in the vicinity of the crosswalk is sent to a server for use in training the machine learning model. The motion data generated by the sensors located in the vicinity of the crosswalk is segmented (i.e., classify subzone) based on corresponding zones in the vicinity of the crosswalk”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine classifying the subzone for a type of vehicle way indicative of one of the types of vehicle ways of the plurality of sample vehicle ways as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 3, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Raichelgauz further discloses wherein identifying a plurality of sample vehicle ways comprises identifying at least one bridge element (see at least Para. [0031], “As described hereinbelow, system 200 may use information about a current driving environment as received from camera 230, telemetry ECU 240, and/or shock sensor 250 to determine to detect road elements such as but not limited to roundabouts, junctions and/or crossings”) coupled to at least one employed element (see at least Figure 5 and 6 *** Examiner interprets that arms are the employed element in this instance), the at least one bridge element for traversal by a vehicle for transitioning there between, and the at least one employed element comprising an area for maneuvering of the vehicle (see at least Para. [0116], “FIG. 3 illustrates a roundabout 520 that has three arms 511, 512 and 513, and a vehicle VHl 501 that approaches the roundabout (from arm 511), drives within the roundabout and finally exits the roundabout and drives in arm 513. The driving pattern is denoted 501'”).
	Regarding claim 5, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 3. Raichelgauz further discloses wherein identifying at least one bridge element coupled to at least one employed element comprises identifying an intersection (see at least Para. [0031], “As described hereinbelow, system 200 may use information about a current driving environment as received from camera 230, telemetry ECU 240, and/or shock sensor 250 to determine to detect road elements such as but not limited to roundabouts, junctions and/or crossings”).
	Regarding claim 6, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Raichelgauz does not explicitly
	wherein defining the plurality of zones comprises, for at least one zone, defining an area encompassing a corresponding sample vehicle way of the plurality of sample vehicle ways. 
	However, in the same field of endeavor, Joshi teaches
In some instances, prior to the training, the server 160 may filter the training data based on one or more zones. For example, it may be more useful for vehicle 110 to be able to detect objects in some zones, such as on roads and/or 15 sidewalks, than other zones, such as in a parking lot. In this regard, server 160 may categorize certain areas in the sensor data as "labeling zone," while other locations in the sensor data as "no-label zone.").
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining the plurality of zones comprises, for at least one zone, defining an area encompassing a corresponding sample vehicle way of the plurality of sample vehicle ways as taught by Joshi. One of ordinary skill in the art would have been motivated to make this modification in order to increase accuracy of the labeling model (see at least col. 20).
	Regarding claim 7, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi teaches 
	 wherein defining the plurality of zones comprises, for at least one zone: obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample vehicle way; 
	defining a reference area relative to the location of the reference point for encompassing the corresponding sample vehicle way; and 
	partitioning the reference area into the plurality of contiguous subzones. 
However, in the same field of endeavor, Aoude teaches 
 “virtual zones are defined in the intersection and the approaches to the intersection”): 
	obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample vehicle way (see at least Para. [0069], “The proximity of RSE with the intersection”, and Para. [0074], “3D positioning], and/or see Para. [0091], “localization data (e.g., coordinates of the location of the RSE”, and/or see Para. [0116], “track and report location”); 
	defining a reference area relative to the location of the reference point for encompassing the corresponding sample vehicle way (see at least Para. [0157], “determine the relative positions”); and 
	partitioning the reference area into the plurality of contiguous subzones (see at least Para. [0017], [0185], [0194], “plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones), wherein each lane are separated into areas that correspond to general ranges of distance from the stop bar).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining the plurality of zones comprises, for at least one zone: obtaining geographic coordinate data indicating a location of a reference point proximate the corresponding sample vehicle way;  defining a reference area relative to the location of the reference point for encompassing the corresponding sample vehicle way; and partitioning the reference area into the plurality of contiguous subzones as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to 
	Regarding claim 8, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 7. Neither Raichelgauz nor Joshi does not explicitly teach wherein partitioning the reference area comprises partitioning all portions of the reference area into the plurality of contiguous subzones.
	However, in the same field of endeavor, Aoude teaches
	wherein partitioning the reference area comprises partitioning all portions of the reference area into the plurality of contiguous subzones (see at least Para. [0017], [0185], [0194], “plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones), wherein each lane are separated into areas that correspond to general ranges of distance from the stop bar”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein partitioning the reference area comprises partitioning all portions of the reference area into the plurality of contiguous subzones as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 9, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 7. Neither Raichelgauz nor Joshi explicitly teaches

	However, in the same field of endeavor, Aoude teaches
	wherein defining the reference area comprises defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way (see at least Para [0157], “determine the relative positions”; [0069], “The proximity of RSE with the intersection”; and Para. [0074], “3D positioning], and/or see Para. [0091], “localization data (e.g., coordinates of the location of the RSE”, and/or see Para. [0116], “track and report location”)).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining the reference area comprises defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 11, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi teaches
	 wherein defining a plurality of zones comprises defining each of the plurality of contiguous subzones of each zone of the plurality of zones by latitude and longitude pairs. 
	However, in the same field of endeavor, Aoude teaches
 Para. [0091], “provides localization data (e.g., coordinates of the location of the RSE) and helps with correcting localization errors in the localization of ground transportation entities”, and/or see Para. [0158], “the locations and dynamics of the entity 2001 and of the vulnerable road user 2002 can be placed in a geographic coordinate system”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining a plurality of zones comprises defining each of the plurality of contiguous subzones of each zone of the plurality of zones by latitude and longitude pairs as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 12, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 7. The combination of Raichelgauz, Joshi, Aoude, where Aoude teaches
	 wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into a grid of latitude and longitude lines (see at least Para. [0173], “number of zones, and shapes of zones are specific to every intersection”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 7 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein partitioning the reference area into 
	However, in addition and in the alternative, Malkes teaches
	wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into a grid of latitude and longitude lines (see at least Para. [0053], discloses “a location grid 600 that is defined using latitude lines 605 and longitude lines 610 and the distance between each horizontal latitude lines 605 and between each vertical longitude lines 610 may be any distance, and in this case may for example be a less than ten meters or less than one meter”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 7 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into a grid of latitude and longitude lines as taught by Malkes. One of ordinary skill in the art would have been motivated to further enhancing the location's accuracy (see at least Para. [0067]).
	Regarding claim 17, the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh teaches the method of claim 7.  Neither Raichelgauz nor Joshi
	wherein partitioning the reference area into the plurality of contiguous subzones comprises defining a first subzone encompassing the reference point and 7491986.1Application No.: 16/448,6576 Docket No.: G0885.70018US00 Amendment dated August 20, 2019 First Preliminary Amendment 

	However, in the same field of endeavor, Aoude teaches
	wherein partitioning the reference area into the plurality of contiguous subzones comprises defining a first subzone encompassing the reference point (see at least Para. [0157], “determine the relative positions”) and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh and combine wherein partitioning the reference area into the plurality of contiguous subzones comprises defining a first subzone encompassing the reference point as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	The combination of Raichelgauz, Joshi, and Aoude does not teach 7491986.1Application No.: 16/448,6576 Docket No.: G0885.70018US00 Amendment dated August 20, 2019 First Preliminary Amendment 
	building a grid of contiguous subzones therefrom until all portions of the reference area are partitioned by the grid of contiguous subzones.
	However, in the same field of endeavor, Malkes teaches 
	building a grid of contiguous subzones therefrom until all portions of the reference area are partitioned by the grid of contiguous subzones (see at least Para. [0031], “The grid may comprise several grid areas or cells. The grid areas may be classified into inside cells and outside cells, based on pre-determined rules. In an exemplary embodiment, cells of the grid that lie on sidewalks or crosswalk may be classified as outside cells whereas cells of the grid lying in middle of the intersection may be classified as inside cells. Such classification may be
stored as reference data in the intersection grid database 114. Creation of reference data may be a onetime calibration activity”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 7 as taught the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh and combine building a grid of contiguous subzones therefrom until all portions of the reference area are partitioned by the grid of contiguous subzones as taught by Malkes. One of ordinary skill in the art would have been motivated to make this modification in order to convey enhancing the location's accuracy (see at least Para. [0067]). 
	Regarding claim 18, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi does not explicitly teach
	 wherein generating a plurality of features based on vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises generating a plurality of features based on vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF.  
	However, in the same field of endeavor, Aoude teaches
	wherein generating a plurality of features based on vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises generating a plurality of features based on vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF (see at least Para. [0185], “Segmenting the intersection allows for more accurate determinations of relative heading, speed, acceleration, and positioning for each road user and in turn a better assessment of the potential hazard that road user presents to other ground transportation entities”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein generating a plurality of features based on vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises generating a plurality of features based on vehicle data indicative of at least one of position, speed, and ignition state of a vehicle, the ignition state indicating a state of one of ON or OFF as taught by Aoude.  One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 19, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Raichelgauz nor Joshi explicitly teaches
	wherein generating a plurality of features based on vehicle data comprises generating a plurality of features based on date and time data indicative of a date and time that the vehicle operating conditions [[is]] are logged.  
	However, in the same field of endeavor, Aoude teaches
	wherein generating a plurality of features based on vehicle data comprises generating a plurality of features based on date and time data indicative of a date and time that the vehicle operating conditions [[is]] are logged (see at least Para. [0079]-[0081], “Sensors at an intersection, which monitor ground transportation entities continuously, can generate a large amount of data every day. The volume of this data depends on the number and types of the sensors. The data is both processed in real time and saved for future analysis and the computing units process the available data to generate predictions, machine learning based models of motions, behaviors, and intents of the vehicles, pedestrians, or other ground transportation entities using the transportation network”, hence a plurality of features based on a subset of vehicle data comprises generating a plurality of features based on a subset of vehicle data indicative of a date and time vehicle operating conditions is logged; and Para. [0172], “The activity and other conditions in every zone is recorded. Records can include, but are not limited to kinematics (e.g., location, heading, speed, and, acceleration)”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes combine wherein generating a plurality of features based on vehicle data comprises generating a plurality of features based on date and time data indicative of a date and time that the vehicle operating conditions [[is]] are logged as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 20, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi explicitly teaches
	wherein selecting vehicle data comprises selecting vehicle data corresponding to a location within the plurality of zone.
	However, in the same field of endeavor, Aoude teaches 
Machine learning can be used also to model driver responses using in-vehicle data from onboard equipment (OBE), and could also be based on in-vehicle sensors and history of driving records and preferences. We also use machine learning models to detect and predict vulnerable road user (e.g., pedestrian) trajectories, behaviors and intents. Machine learning can be used also to model vulnerable road users responses from on-person equipment (OPE). These models could include interactions between entities, vulnerable road users, and between one or multiple entities) corresponding to a location within the plurality of zone (see at least Para. [0172], The data from these sensors may be segmented as representing conditions with respective different virtual zones to help in detection and localization. The zones can be chosen to correspond to respective critical areas where dangerous situations may be expected, such as sidewalks, entrances of walkways, and incoming approaches 405, 406, 407, 408 of the roads to the intersection).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein selecting vehicle data comprises selecting vehicle data corresponding to a location within the plurality of zone as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 21, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi explicitly teach 

	However, in the same field of endeavor, Aoude teaches
	wherein selecting vehicle data comprises selecting vehicle data (see at least Para. [0129], Machine learning can be used also to model driver responses using in-vehicle data from onboard equipment (OBE), and could also be based on in-vehicle sensors and history of driving records and preferences. We also use machine learning models to detect and predict vulnerable road user (e.g., pedestrian) trajectories, behaviors and intents. Machine learning can be used also to model vulnerable road users responses from on-person equipment (OPE). These models could include interactions between entities, vulnerable road users, and between one or multiple entities) corresponding to a position within at least one traffic zone encompassing at least one zone of the plurality of zones (see at least Para. [0017], [0185], [0194], plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones) and may also separate each lane into areas that correspond to general ranges of distance from the stop bar).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein selecting vehicle data comprises selecting vehicle data corresponding to a position within at least one traffic zone encompassing at least one zone of the plurality of zones as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data 
	Regarding claim 22, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi teaches
 	wherein selecting vehicle data comprises selecting vehicle data corresponding to a position within at least one traffic zone encompassing each zone of the plurality of zones. 
	However, in the same field of endeavor, Aoude teaches
	wherein selecting vehicle data comprises selecting vehicle data (see at least Para. [0129], “Machine learning can be used also to model driver responses using in-vehicle data from onboard equipment (OBE), and could also be based on in-vehicle sensors and history of driving records and preferences. We also use machine learning models to detect and predict vulnerable road user (e.g., pedestrian) trajectories, behaviors and intents. Machine learning can be used also to model vulnerable road users responses from on-person equipment (OPE). These models could include interactions between entities, vulnerable road users, and between one or multiple entities”) corresponding to a position within at least one traffic zone encompassing each zone of the plurality of zones (see at least Para. [0172], “The data from sensors may be segmented as representing conditions with respective different virtual zones to help in detection and localization”, hence a plurality of features based on a subset of vehicle data indicative of a position within at least one traffic zone encompassing at least one zone of the plurality of zones”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein selecting vehicle data comprises selecting vehicle data 
	Regarding claim 23, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Neither Raichelgauz nor Joshi explicitly teach
	wherein selecting vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises selecting a subset of raw vehicle data or a subset of raw vehicle data and data interpolated therefrom
	However, in the same field of endeavor, Aoude teaches
	wherein selecting vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises selecting  a subset of raw vehicle data or a subset of raw vehicle data and data interpolated therefrom (see at least Para. [0185],  “Segmenting the intersection allows for more accurate determinations of relative heading, speed, acceleration (i.e., construed as vehicle data as claimed), and positioning for each road user and in turn a better assessment of the potential hazard that road user presents to other ground transportation entities”, and see Abstract, Para. [0006], “Current motion data received from the sensor about ground transportation entities at or near the intersection, and predicts any dangerous situation and send warning about the dangerous situation to the device of one of the ground transportation entities”, ***hence generating a plurality of features based on a subset of vehicle data).
selecting vehicle data indicative of vehicle operating conditions for a plurality of corresponding vehicles comprises selecting a subset of raw vehicle data or a subset of raw vehicle data and data interpolated therefrom as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	Regarding claim 24, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 23. Neither Raichelgauz nor Joshi teaches
	wherein selecting a subset of raw vehicle data and data interpolated therefrom comprises selecting a subset of raw vehicle data and data interpolated therefrom that is dependent on the dimensions of each of the plurality of contiguous subzones.
	However, in the same field of endeavor, Aoude teaches
	wherein selecting a subset of raw vehicle data (see at least Para. [0078], The data storage servers are accessible from RSEs and potentially from OBEs, OPEs, and data servers, for the purpose of fetching stored data. The data can be raw sensor data, processed data by a processing unit or any other information generated by the RSEs, OBEs and OPEs). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 23 as taught the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein selecting a subset of raw vehicle data and data interpolated therefrom comprises selecting a subset of raw vehicle data and data interpolated therefrom that is dependent on the dimensions of each of the plurality of contiguous subzones as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
	The combination of Raichelgauz, Joshi, and Aoude does not explicitly teach
	  … data interpolated therefrom comprises selecting a subset of raw vehicle data and data interpolated therefrom that is dependent on the dimensions of each of the plurality of contiguous subzones.
	However, in the same field of endeavor, Malkes teaches
	… data interpolated therefrom comprises selecting a subset of … vehicle data and data interpolated therefrom that is dependent on the dimensions of each of the plurality of contiguous subzones (see at least Figures 6A and 6B; Para. [0046], For example risk zones may include at  least a subset of the overlap or intersection area of two or more thoroughfares intersecting at an intersection 106, an area within which vehicular paths of vehicle traffic traversing the intersection 106 intersect with each other, an area defined as a pre-defined radius around a center of the intersection, an area of a crosswalk and/or around a crosswalk (where the vehicle's presence presents a risk to pedestrians), or some combination thereof; and Para. [0059]).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 23 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine … data interpolated therefrom comprises selecting a subset of raw vehicle data and data interpolated therefrom that is dependent on the dimensions of each of the plurality of contiguous subzones as taught by Malkes. One of ordinary skill in the art would have been motivated to make this modification in order to convey enhancing the location's accuracy (see at least Para. [0067]). 
	Regarding claim 25, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches method of claim 23. Neither Raichelgauz nor Joshi explicitly teaches the method comprising removing data from the vehicle data indicative of an outlier or duplicate or both. 
	However, in the same field of endeavor, Aoude teaches
	removing data from the vehicle data indicative of an outlier (see at least Para. [0066], The RSE may preprocess data before using the trained model to filter outliers. The outliers can be present due to noise in the sensor, reflections or due to some other artifact. The resulting outliers can lead to false alarms which can affect the performance of the whole RSE. The filtration methods can be based on the data collected by the RSE, OBEs, OPEs, or online resources) or duplicate or both.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 23 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine removing data from the vehicle data indicative of an outlier as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).

Regarding claim 26, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 23. Neither Raichelgauz nor Joshi explicitly teaches
	wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone.
	However, in the same field of endeavor, Aoude teaches
	wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone (see at least Para. [0185], [0194], “These zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 (i.e., contiguous subzones) and may also separate each lane into areas that correspond to general ranges of distance from the stop bar; and see Para. [0172], “The data from sensors may be segmented as representing conditions with respective different virtual zones to help in detection and localization”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 23 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein generating the plurality of features comprises generating subzone-related features from a first subset of vehicle data corresponding to a location within the contiguous subzone as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
Regarding claim 28, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 26. Neither Raichelgauz nor Joshi explicitly teaches
	 wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto. 
	However, in the same field of endeavor, Aoude teaches 
	wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto (see at least Para. [006], “received previous and current motion data at or near the intersection and the data is applied to machine learning model to predict imminent behaviors of the ground transportation entities”. ***Examiner notes that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Aoude to deploy the same claimed feature).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 26 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and a second subset of vehicle data including vehicle data for a same vehicle temporally subsequent thereto as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
Regarding claim 30, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 28. Neither nor Joshi explicitly teaches
	wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and the second subset of vehicle data further including vehicle data for a same vehicle temporally preceding and subsequent thereto.
	However, in the same field of endeavor, Aoude teaches
	wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and the second subset of vehicle data further including vehicle data for a same vehicle temporally preceding and subsequent thereto (see at least Para. [006], “received previous and current motion data at or near the intersection and the data is applied to machine learning model to predict imminent behaviors of the ground transportation entities”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 28 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein generating the plurality of features comprises generating subzone-related features from the first subset of vehicle data and the second subset of vehicle data further including vehicle data for a same vehicle temporally preceding and subsequent thereto as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).
Regarding claim 32, the combination of Raichelgauz, Joshi, Aoude, and Malkes the method of claim 26. Neither Raichelgauz nor Joshi explicitly teach
 wherein generating the plurality of features comprises generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features.
	However, in the same field of endeavor, Aoude teaches
	wherein generating the plurality of features comprises generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features (see at least Para. [0021], “motion data (i.e., vehicle data as claimed) are acquired for unconnected ground transportation entities moving in a transportation network, and virtual safety messages incorporating information about the motion data for the unconnected ground transportation entities at sent to connected ground transportation entities in the vicinity of the unconnected ground transportation entities”; and Para. [0028], “data is received from sensors representing positions and motions, and applied to a machine learning model trained to identify dangerous driving or walking behavior of one of the road vehicles or pedestrians”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 28 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein generating the plurality of features comprises generating zone-related features from a third subset of vehicle data instances corresponding to a position within a zone or from a portion of the subzone-related features as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive 
	Regarding claim 44, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1. Raichelgauz suggest wherein generating training data (see at least Para. [0037], (at least identifying the predefined identifiers) are fed to a neural network/machine learning device thereby training the neural network/machine learning deice to identify the predefined identifiers), however, Raichelgauz does not explicitly teach generating training data indicative of the subzone as one of a vehicle way class  or a not-vehicle way class.
	However, in the same field of endeavor, Joshi teaches   
	generating training data indicative of the subzone as one of a vehicle way class (see at least col. 15, lines 13-16, prior to the training, the server 160 may filter the training data based on one or more zones. For example, it may be more useful for vehicle 110 to be able to detect objects in some zones, such as on roads and/or 15 sidewalks, than other zones, such as in a parking lot) or a not-vehicle way class.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine generating training data indicative of the subzone as one of a vehicle way class  or a not-vehicle way class as taught by Joshi. One of ordinary skill in the art would have been motivated to make this modification in order to increase accuracy of the labeling model (see at least col. 20).
	Regarding claim 45 the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 1 Neither Raichelgauz nor Joshi or Aoude further teaches the method comprising, for two or more zones of the plurality of zones having one or more common 
	However, in the same field of endeavor, Malkes teaches
	for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones (see at least Malkes, Para. [0046], “risk zones may include at least a subset of the overlap (i.e., common subzone) or intersection area of two or more thoroughfares intersecting at an intersection 106, an area within which vehicular paths of vehicle traffic traversing the intersection 106 intersect with each other, an area defined as a pre-defined radius around a center of the intersection”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, and Aoude and combine for two or more zones of the plurality of zones having one or more common subzones, associating the one or more common subzones with a unique zone of the two or more zones taught by Malkes. One of ordinary skill in the art would have been motivated to further enhancing the location's accuracy (see at least Para. [0067]).
	Regarding claim 47, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 9. Neither Raichelgauz nor Joshi explicitly teach
	wherein defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way comprises defining the same relative location to the reference point by classifier data associated with the classifier.
	However, in the same field of endeavor, Aoude teaches 	
wherein defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way (see at least Para. [0069], “The proximity of RSE with the intersection”, and Para. [0074], discloses “3D positioning], and/or see Para. [0091], “localization data (e.g., coordinates of the location of the RSE”, and/or see Para. [0116], “track and report location”)) comprises defining the same relative location to the reference point by classifier data associated with the classifier (see at least Para. [0014], “The machine learning model is trained using motion data generated by the sensors located in the vicinity of the crosswalk. Motion data generated by the sensors located in the vicinity of the crosswalk is sent to a server for use in training the machine learning model. The motion data generated by the sensors located in the vicinity of the crosswalk is segmented (i.e., classify subzone) based on corresponding zones in the vicinity of the crosswalk”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 9 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining the reference area at a same relative location to the reference point proximate the corresponding sample vehicle way comprises defining the same relative location to the reference point by classifier data associated with the classifier as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the intersection should provide the most comprehensive coverage of the intersection, or the part of it under study and that the data collected about the entities approaching the intersection is the most accurate (see at least Para. [0181]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz, Joshi, Aoude, and Malkes as applied to claim 3 above, and further in view of Wang et al. (US 9,969,386).
	Regarding claim 4, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 3. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly teach
	wherein identifying at least one bridge element coupled to at least one employed element comprises identifying a parking lot for moving the vehicle and for parking of the vehicle. 	However, in the same field of endeavor, Wang teaches
	wherein identifying at least one bridge element coupled to at least one employed element comprises identifying a parking lot for moving the vehicle (see at least col. 8, lines 32-35, “Target state selection block 201 selects a target state for a parking spot to park the vehicle by identifying parking lot candidates, and sends the target state to a motion planning block 203”) and for parking of the vehicle (see at least col. 8, lines 37-42, “Additionally, or alternatively, the parking spots can be detected using the sensors 203 of the automated parking system. In one embodiment, 40 the motion planning block checks to determine whether the target state is parkable, i.e., there is a feasible path to the parking spot, or not”); 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein identifying at least one bridge element coupled to at least one employed element comprises identifying a parking lot for moving the vehicle and for parking of the vehicle as taught by Wang. One of ordinary skill in the art would have been motivated to make this modification in order to convey safe motions, or paths, of the
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz, Joshi, Aoude, and Malkes as applied to claim 9 above, and further in view of  Marusich et al. (US 2012/0054660).
	Regarding claim 10, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 9. The combination of Raichelgauz, Joshi, Aoude, where Aoude teaches 	 wherein defining the reference area comprises defining the reference area…
Neither Raichelgauz, Joshi, nor Aoude, or Malkes teaches
	 wherein defining the reference area at a distance substantially 25m radially from the reference point.  
	However, Marusich teaches 
	wherein defining the reference area at a distance substantially 25m radially from the reference point (see at least Para. [0037], As discussed above, each event site 306a-n may be selected based upon proximity to a location reference, such as a location of the client computing device. Furthermore, a scale of the geographical area depicted by the map image 312 may be proportional to the location of each event site 306a-n being displayed. For example, as illustrated, the map image 312 may depict five event locations 306a-n showing Movie A 320. The scale of the geographical area may be limited to a specific city and may even be limited to event sites within a 25 mile radius around the specific city).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 9 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein defining the reference area at a .  
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz, Joshi, Aoude, and Malkes as applied to claim 7 and 13 above, and further in view of Oh et al. (US 2018/0137759).
	Regarding claim 13, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 7.  Neither Raichelgauz nor Joshi does not explicitly teach
	wherein partitioning the reference area into contiguous subzones comprises subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system.  
	However, in the same field of endeavor, Aoude teaches 
	wherein partitioning the reference area into contiguous subzones (see at least Para. [0017], [0185], [0194], “plurality of zones and the zones can segment every approach to the intersection into separate lanes 410, 411, 412, 413, 405, 406, 407, 408 [i.e., contiguous subzones], wherein each lane are separated into areas that correspond to general ranges of distance from the stop bar”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 1 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine wherein partitioning the reference area into contiguous subzones… as taught by Aoude. One of ordinary skill in the art would have been motivated to make this modification in order to convey in the sense that a level crossing is a 
	The combination of Raichelgauz, Joshi, Aoude, and Malkes does not teach
	…subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system.
	However, in the same field of endeavor, Oh teaches
	…subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system (see at least Para. [0040], discloses “The geohash converter 112 converts the GPS coordinate of the first vehicle which is calculated by the GPS receiver 111 into geohash. The geohash is one method, or system, of latitude and longitude coordinate systems which represent strings by mapping the GPS coordinates in lattice zones”, which indicates a hierarchical geospatial indexing system).
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 13 as taught in the combination of and …subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order incorporate the feature of geohash system to encode GPS coordinates into to geohash as code string in order to control lattice size, thereby reducing a dimension of route data.
	Regarding claim 14, the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh teaches the method of claim 13. The combination of Raichelgauz, Joshi, Aoude, Malkes wherein subdividing the reference area into contiguous subzones.
	However, in the same field of endeavor, Oh teaches
Para. [0040], discloses “The geohash method, or system which can encode the GPS coordinate into the geohash or decode the geohash to the GPS coordinate”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 13 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh and combine …according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones according to a Geohash indexing system as taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order incorporate the feature of geohash system to encode GPS coordinates into to geohash as code string in order to control lattice size, thereby reducing a dimension of route data.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz, Joshi, Aoude, Malkes and Oh as applied to claim 13 above, and further in view of Mattyus et al. (US 2019/0147320).
	Regarding claim 16, the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh teaches the method of claim 13. The combination of Raichelgauz, Joshi, Aoude, Malkes and Oh teaches
	wherein subdividing the reference area into contiguous subzones according to a hierarchical geospatial indexing system comprises subdividing the reference area into contiguous subzones…, however does not explicitly teach
	 …according to a H3 hierarchical geospatial indexing system. 
	However, in the same field of endeavor, Mattyus teaches	
one or more devices capable of receiving, storing, and/or providing map data (e.g., map data, AV map data, coverage map data, hybrid map data, submap data, Uber' s Hexagonal Hierarchical Spatial Index (H3) data, Google ' s S2 geometry data, etc.) associated with a map (e.g., a map, a submap, an AV map, a coverage map, a hybrid map, a H3 cell, a S2 cell , etc.) of a geographic location (e.g., a country, a state, a city, a portion of a city, a township, a portion of a township, etc.). For example, maps can be used for routing autonomous vehicle 104 on a roadway specified in the map”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 13 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes and Oh and combine …according to a H3 hierarchical geospatial indexing system as taught by Mattyus. One of ordinary skill in the art would have been motivated to make this modification in order to convey that more robust training or
learning; (b) improved performance and/or results for task specific solutions, such as in tasks of semantic segmentation, road network centerline extraction from images, instance segmentation, and/or the like (see at least Para. [0072]).
Claim(s) 38-43, 46 and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raichelgauz, Joshi, Aoude, and Malkes as applied to claim 1, 45 and 47 above, and further in view of Sverrisson et al. (US 20100033338).
	Regarding clam 38, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method according to claim 1. Neither Raichelgauz nor Joshi or Malkes explicitly teach the method comprising, for each contiguous subzone of the plurality of contiguous subzones of the 
	However, in the same field of endeavor, Sverrison teaches
	for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data (see at least Abstract; Para. [0010]-[0012]; [0015]; [0027]; [0048]-[0051]; [0054]; [0059]-[0065]; figures 1-5; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below); and Para [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 1 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine for each contiguous subzone of the plurality of contiguous subzones of the plurality of zones, obtaining spatial relationship data for each thereof to a corresponding zone and generating at least one feature from the spatial relationship data as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
Regarding clam 39, recites analogous limitations that are present in claim 38, therefore claim 39 would be rejected for the similar reasons above.
	Regarding clam 40, the combination of the combination of Raichelgauz, Joshi, Aoude, and Malkes and Sverrisson teaches the method of claim 39. The combination of the combination of Raichelgauz, Joshi, and Malkes does not explicitly teach
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between the subzone and a centre point of a corresponding zone.  
	However, in the same field of endeavor, Sverrison teaches
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between the subzone and a centre point of a corresponding zone (see at least Para Abstract; Para. [0010]-[0011]; [0015]; [0027]; [0048]-[0051]; [0054]; [0059]-[0065];  and figures 1-5; Specifically, Para. [0054],  “The model zone 150 is a geometric construct that in accordance with the present embodiment is a rectangular region centered on the boundary crossing point 117 identified by the boundary crossing point identification module 352 at block 510”; and Para. [0058], “Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117”. *** As show in the figure 4, it’s clearly show there is at least some distance between the subzones and the crossing point 117).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 1 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes, and Sverrisson and combine wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the distance between  as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
	Regarding claim 42, the combination of Raichelgauz, Joshi, Aoude, Malkes, and Sverrisson teaches the method of claim 39. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly teach
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone.  
	However, in the same field of endeavor, Sverrison teaches 
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone (see at least Para. [0015], “The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)”; and Para. [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125”).
Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 39 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes, and Sverrisson and combine wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
	Regarding claim 43, the combination of Raichelgauz, Joshi, Aoude, Malkes, and Sverrisson teaches the method of claim 42. The combination of Raichelgauz, Joshi, Aoude, Malkes and Sverrisson does not explicitly teach wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash.  
	However, in the same field of endeavor, Sverrisson teaches
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash (see at least Para. [0015], “The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)”; and Para. [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125” ***Examiner notes according to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary.  It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 42 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes, and Sverrisson and combine obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]). 
	Regarding claim 46, the combination Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 45. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly teach wherein associating the one or more common subzones with a unique zone comprises calculating the distance between each subzone of the one or more common subzones and a location of a centre point of the two or more zones and assigning the one or more common subzones to the zone of which the distance is shortest. 
	However, in the same field of endeavor, Sverrisson teaches  
	wherein associating the one or more common subzones with a unique zone comprises calculating the distance between each subzone of the one or more common subzones and a The model zone 150 is a geometric construct that in accordance with the present embodiment is a rectangular region centered on the boundary crossing point 117 identified by the boundary crossing point identification module 352 at block 510”; Para. [0058], “Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117”; and Para. [0066], “As shown by block 610, the GPS module 362 senses the current position of the vehicle. At this time, the sampling rate module 364 in its default state, before entry into a model zone 150 has been detected below at block 620, causes the GPS module 362 to operate at low sampling rate, (low position sensing frequency) such that the time interval between successive position sensing events is T.sub.0. Here, to conserve energy, bandwidth, and/or computing resources, this low sampling rate time interval T.sub.0 may be set to a sufficiently long time provided only that the time interval employed is, however, short enough to allow detection of entry into the model zone 150, as well as transition from the first model subzone 115 to the second model subzone 125, so as to permit the boundary crossing event to be detected and recorded as described below” ***Examiner notes as show in the figure 4, it’s clearly show there is at least some distance between the subzones and the crossing point 117.  The GPS module can sense the current the position of the vehicle and it’s obviously to one of ordinary skill in the art the GPS module can obtain the shortest distance to the target zone).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 45 as taught in the combination of associating the one or more common subzones with a unique zone comprises calculating the distance between each subzone of the one or more common subzones and a location of a centre point of the two or more zones and assigning the one or more common subzones to the zone of which the distance is shortest as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
	Regarding claim 48, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 47. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not further teach the method comprising defining subzone dimensions by the classifier data.  
	However, in the same field of endeavor, Sverrisson teaches
	defining subzone dimensions by the classifier data (see at least Para. [0015], “The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)”; Para. [0058], “Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117”; and Para. [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 45 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine defining subzone dimensions by the classifier data as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
	Regarding claim 49, the combination of Raichelgauz, Joshi, Aoude, and Malkes teaches the method of claim 47. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly further teach the method comprising defining Geohash precision by the classifier data.
	However, in the same field of endeavor, Sverrisson teaches 
	defining Geohash precision by the classifier data (see at least Para. [0015], “The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)”; Para. [0058], “Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117”; and Para. [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125” *** Examiner notes According to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary.  It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash and crossing point 117 is the reference point).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 45 as taught in the combination of Raichelgauz, Joshi, Aoude, and Malkes and combine defining Geohash precision by the classifier data as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
	Regarding claim 50, the combination of Raichelgauz, Joshi, Aoude, Malkes and Sverrisson teaches the method of claim 39. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly teach
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone having vehicle data corresponding to a location therein.
	However, in the same field of endeavor, Sverrisson teaches
The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)”; Para. [0058], “Regarding the location of the perpendicular construction point 127 relative to the boundary crossing point 117, the perpendicular construction point 127 preferably lies within the second region 120 and is removed by some distance from the boundary crossing point 117”; and Para. [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 39 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes and Sverrisson and combine wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of adjacent subzones to a subzone having vehicle data corresponding to a location therein as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this 
	Regarding claim 51, the combination of Raichelgauz, Joshi, Aoude, Malkes and Sverrisson teaches the method of claim 39. The combination of Raichelgauz, Joshi, Aoude, and Malkes does not explicitly teach
	 wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash having vehicle data corresponding to a location therein.
	However, in the same field of endeavor, Sverrisson teaches	
	wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash having vehicle data corresponding to a location therein (see at least Para. [0015], “The data structure may contain model zone data representing a plurality of model zones, each of the model zones being a geometric figure constructed around a boundary crossing point. The data structure may furthermore contain model subzone data representing a plurality of model subzones respectively associated with the model zones”; Para. [0055], “Employment of a model zone 150 in the form of a square at least length L on a side as defined above will permit at least N position readings to be taken within each of a first model subzone 115 and a second model subzone 125 even at maximum vehicle speed (model subzones 115, 125 are as described below)” Para [0059], “In the example shown at FIG. 4, the model boundary 140, being a line segment bounded by the model zone 150, divides the square model zone 150 of the present embodiment into trapezoidal model subzones 115, 125, these being a first trapezoidal model subzone 115 and a second trapezoidal model subzone 125” *** Examiner notes according to the cited passages and figures, it’s clearly show each geographical zone/region is next to each other and sharing the border boundary.  It’s obviously to one of ordinary skill in the art the geohash is just a coordinate represent for the geographical zone/region, therefore figure 4 show the boundary line 140 divide subzone 115 and 125 share the same geohash).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according claim 39 as taught in the combination of Raichelgauz, Joshi, Aoude, Malkes and Sverrison and combine wherein obtaining spatial relationship data comprises obtaining spatial relationship data indicative of the number of neighbours of a Geohash having vehicle data corresponding to a location therein therein as taught by Sverrison. One of ordinary skill in the art would have been motivated to make this modification in order to convey to increase position sensing accuracy while within the model zone (see at least Para. [0069]).
Possible Allowable Subject Matter
Claim(s)  15, 27,  29, 31 and 33-37 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663